Judgment of the County Court of Nassau County, convicting defendant of manslaughter in the first degree, and orders denying defendant’s motions to set aside the verdict and in arrest of judgment, unanimously affirmed. The opposing medical testimony presented a question of fact for the jury. When considered in connection with the other evidence showing a direct sequence of events between the assault committed by defendant and the decedent’s death, the proof was ample to enable the jury to conclude beyond a reasonable doubt that the assault was the producing cause of death. (People v. Brengard, 265 N. Y. 100; People v. Patrick, 182 id. 131.) Present — Lazansky, P. J-, Carswell, Johnston, Adel and Close, JJ.